Wahls, P.J.
(concurring in part and dissenting in part). Because I would deny leave to appeal, I write separately. First, I believe that McDougall v Eliuk, 218 Mich App 501; 554 NW2d 56 (1996), was correctly decided. See Cicola v Rosenthal, unpublished opinion per curiam of the Court of Appeals, issued November 8, 1996 (Docket No. 185594). Second, I believe that the McDougall Court gave thorough consideration to the underlying constitutional issue. Accordingly, I find it unnecessary to issue a peremptory opinion in order to resolve this issue. With an application for leave to appeal in McDougall pending before the Supreme Court, I believe that a decision on the merits of this issue is properly before the Supreme Court.
*226In addition, when granting a motion for leave to appeal, I believe that it is preferable to grant the motion and allow the appeal to proceed. See MCR 7.205(D)(3). Although the issuing of a peremptory opinion appears to be permitted under MCR 7.205(D)(2), such a procedure prevents oral argument and hinders full development of the underlying issues.